                 Case 3:20-cv-05190-MLP Document 20 Filed 10/21/20 Page 1 of 7




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   MONA J.,

 9                             Plaintiff,                  Case No. C20-5190-MLP

10          v.                                             ORDER

11   COMMISIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her applications for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     in assessing two medical opinions. (Dkt. # 17 at 1.) As discussed below, the Court REVERSES
17
     the Commissioner’s final decision and REMANDS the matter for further administrative
18
     proceedings under sentence four of 42 U.S.C. § 405(g).
19
                                            II.   BACKGROUND
20
            Plaintiff was born in 1966, has a high school diploma, and previously worked as a parent
21
     advocate and employment training program manager. AR at 315, 319. Plaintiff was last gainfully
22
     employed in 2009. Id. at 319.
23




     ORDER - 1
               Case 3:20-cv-05190-MLP Document 20 Filed 10/21/20 Page 2 of 7




 1           In October 2016, Plaintiff applied for benefits, alleging disability as of March 1, 2009. 1

 2   AR at 260-69. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 181-96, 197-206. After the ALJ conducted a hearing in September

 4   2018 (id. at 34-83), the ALJ issued a decision finding Plaintiff not disabled. Id. at 16-28.

 5           Utilizing the five-step disability evaluation process, 2 the ALJ found:

 6           Step one: Plaintiff has not engaged in substantial gainful activity since the amended
             alleged onset date.
 7
             Step two: Plaintiff has the following severe impairments: lumbar spine degenerative disc
 8           disease and degenerative joint disease with status post right L4-L5 laminectomy surgery,
             and fibromyalgia.
 9
             Step three: These impairments do not meet or equal the requirements of a listed
10           impairment. 3

11           Residual Functional Capacity (“RFC”): Plaintiff can perform light work with additional
             limitations: she can occasionally crawl and/or climb ladders, ropes, or scaffolds. She can
12           have occasional exposure to vibration and/or extreme cold temperatures.

13           Step four: Plaintiff can perform past relevant work.

14   AR at 16-28.

15           As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

16   Commissioner’s final decision. AR at 1-7. Plaintiff appealed the final decision of the

17   Commissioner to this Court. (Dkt. # 1.)

18                                       III.    LEGAL STANDARDS

19           Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

20   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

21   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

22

23   1
       Plaintiff amended her alleged onset date to October 6, 2016, at the administrative hearing. AR at 16.
     2
       20 C.F.R. §§ 404.1520, 416.920.
     3
       20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
               Case 3:20-cv-05190-MLP Document 20 Filed 10/21/20 Page 3 of 7




 1   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 2   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 3   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 4   alters the outcome of the case.” Id.

 5          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

 6   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

 7   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

 8   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

 9   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

10   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

11   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

12   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

13   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

14                                          IV.   DISCUSSION

15          Plaintiff argues that the ALJ erred in assessing medical opinions written by consultative

16   examiners James Parker, M.D., and Gary Gaffield, D.O. If an ALJ’s RFC assessment conflicts

17   with a medical opinion, the ALJ must explain why the medical opinion was rejected. See Social

18   Security Ruling 96-8p, 1996 WL 374184, at *7 (Jul. 2, 1996). If an ALJ intends to reject a

19   contradicted opinion written by a treating or examining physician, the ALJ must provide

20   specific, legitimate reasons to do so. See Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1996).

21          The Court will address each disputed opinion in turn.

22          A.      Any Error with Respect to Dr. Gaffield’s Opinion is Harmless

23          Dr. Gaffield examined Plaintiff in February 2017 and wrote a narrative report describing




     ORDER - 3
               Case 3:20-cv-05190-MLP Document 20 Filed 10/21/20 Page 4 of 7




 1   Plaintiff’s physical symptoms and limitations. AR at 734-40. Dr. Gaffield opined that, inter alia,

 2   Plaintiff could stand/walk for no more than two hours out of an eight-hour workday. Id. at 740.

 3   The ALJ discounted this part of Dr. Gaffield’s opinion because the record showed that Plaintiff

 4   did not require a walker in order to walk. Id. at 25. Plaintiff argues that these reasons are not

 5   specific and legitimate. (Dkt. # 17 at 4-5.)

 6          The Commissioner contends that even if the ALJ failed to provide legally sufficient

 7   reasons to discount Dr. Gaffield’s opinion, the error is harmless in light of the ALJ’s step-four

 8   finding that Plaintiff could perform her past sedentary job. (Dkt. # 18 at 4-5 (referencing AR at

 9   27-28).) Thus, because the ALJ’s step-four finding is consistent with Dr. Gaffield’s opinion, the

10   Commissioner argues that any error in the ALJ’s reasoning with respect to Dr. Gaffield’s opinion

11   did not affect the ALJ’s ultimate disability determination. (Dkt. # 18 at 4-5.)

12          On reply, Plaintiff argues that the ALJ’s step-four findings cannot render harmless the

13   error with respect to Dr. Gaffield’s opinion because Plaintiff would be found disabled under the

14   Medical-Vocational Guidelines (“the Grids”) if she had been limited to sedentary work. (Dkt.

15   # 19 at 3-4.) But the Grids are not implicated in this case because the ALJ found Plaintiff capable

16   of performing her past relevant work at step four and thus did not continue on to consider the

17   Grids at step five. See AR at 27-28; 20 C.F.R. §§ 404.1560(b)(3), 416.960(b)(3). Thus, the Court

18   agrees with the Commissioner that any error with respect to Dr. Gaffield’s opinion is harmless

19   because the ALJ’s step-four findings are consistent with Dr. Gaffield’s opinion as to Plaintiff’s

20   ability to stand/walk.

21          B.      The ALJ’s Error with Respect to Dr. Parker’s Opinion is Not Harmless

22          Plaintiff was examined by James Parker, M.D., in June 2017, and Dr. Parker opined that,

23   inter alia, Plaintiff “can do simple tasks. There were some lapses of concentration when trying to




     ORDER - 4
               Case 3:20-cv-05190-MLP Document 20 Filed 10/21/20 Page 5 of 7




 1   spell a word backward.” AR at 784. The ALJ discounted another portion of Dr. Parker’s opinion

 2   addressing Plaintiff’s susceptibility to stress, but purported to give great weight to the remainder

 3   of Dr. Parker’s opinion. Id. at 26.

 4          Plaintiff does not challenge the ALJ’s rejection of Dr. Parker’s opinion related to stress,

 5   but argues that the ALJ erred in purporting to credit Dr. Parker’s opinion that Plaintiff could do

 6   simple work and yet failing to limit her to simple work in the RFC assessment. (Dkt. # 17 at 2-3.)

 7   The Commissioner argues that Dr. Parker opined that Plaintiff could do simple work, but not that

 8   she was limited to simple work, and thus the ALJ’s RFC assessment is consistent with Dr.

 9   Parker’s opinion. (Dkt. # 18 at 2-3.)

10          This is not a reasonable reading of Dr. Parker’s opinion: as a consultative examiner, Dr.

11   Parker wrote his report in order to inform the Commissioner what Plaintiff can still do despite

12   her impairments, which is relevant to the ALJ’s RFC determination. See, e.g., Program

13   Operations Manual System DI 22510.015 at B.1, available at https://secure.ssa.gov/apps10/

14   poms.nsf/lnx/0422510015 (last accessed Oct. 21, 2020) (defining a complete consultative

15   examination report to include an opinion “about what the claimant can still do despite his or her

16   impairment(s)”); 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1) (RFC “is the most you can still do

17   despite your limitations.”). In light of the purposes for which Dr. Parker wrote his opinion, it is

18   not reasonable to read his opinion as describing the least (rather than the most) Plaintiff could do.

19          The Commissioner also argues in the alternative that even if Dr. Parker’s opinion is

20   inconsistent with the ALJ’s RFC assessment, the ALJ’s error in failing to fully account for Dr.

21   Parker’s opinion is harmless in light of the ALJ’s findings at step two and Plaintiff’s own

22   testimony that she did not have any mental limitations precluding her from performing her past

23   work. (Dkt. # 18 at 3-4.) The ALJ’s findings at step two do not resolve this issue, however,




     ORDER - 5
               Case 3:20-cv-05190-MLP Document 20 Filed 10/21/20 Page 6 of 7




 1   because the ALJ found that Plaintiff had a medically determinable mental impairment. See AR at

 2   20-21. Although the ALJ found that this impairment was not severe, and found that the

 3   impairment caused no more than mild limitations in the “paragraph B” criteria (id.), the ALJ was

 4   nonetheless required to consider any limitations caused by Plaintiff’s mental impairment when

 5   assessing Plaintiff’s RFC, and Dr. Parker’s opinion details limitations caused by that impairment.

 6   See 20 C.F.R. §§ 404.1545(e), 416.945(e). Thus, the ALJ’s step-two findings do not establish the

 7   harmlessness of the ALJ’s failure to account for Dr. Parker’s opinion as to simple work.

 8          The Commissioner also argues that in light of Plaintiff’s testimony that her barriers to

 9   returning to her former job were physical rather than mental, the ALJ’s RFC assessment is

10   supported by substantial evidence. (Dkt. # 18 at 4.) Nonetheless, the ALJ was required to provide

11   specific, legitimate reasons to discount Dr. Parker’s opinion, and the ALJ provided no

12   explanation as to why he failed to incorporate Dr. Parker’s finding as to Plaintiff’s ability to do

13   simple work. Even if the Court could concoct legally valid reasons to discount that part of Dr.

14   Parker’s opinion, the Court must restrain itself to review only the ALJ’s decision. See

15   Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (holding that the Court “may not

16   make independent findings based on the evidence before the ALJ to conclude that the ALJ’s

17   error was harmless”).

18          Because the ALJ’s failure to account for Dr. Parker’s opinion regarding Plaintiff’s ability

19   to perform simple work is not harmless, this case must be remanded to allow the ALJ to

20   reconsider that portion of Dr. Parker’s opinion.

21                                         V.     CONCLUSION

22          For the foregoing reasons, the Commissioner’s final decision is REVERSED, and this

23   case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C.




     ORDER - 6
               Case 3:20-cv-05190-MLP Document 20 Filed 10/21/20 Page 7 of 7




 1   § 405(g). On remand, the ALJ should reconsider Dr. Parker’s opinion regarding Plaintiff’s ability

 2   to perform simple work and either credit it or provide legally sufficient reasons to discount it.

 3          Dated this 21st day of October, 2020.

 4


                                                           A
 5

 6                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 7
